Borrower Lien Position Purpose Occupancy Doc Type LTV CLTV DTI Address City Zip Units Property Type Appraised Value Loan Type Note Date Original Balance Rate First Payment Date Maturity Date Term Amort Term Payment Prepay Months Daily Simple Interest Negative Amortization Interest Only Term Balloon Reset Frequency Payments To First Rate Adjustment Index Source Margin Initial Rate Cap Initial Rate Floor Periodic Rate Cap Periodic Rate Floor Life Cap Life Floor Section 32 Sales Price FICO Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2 Yr. ARM IO Per Data Collected Per Data Collected Per Data Collected 12 No No 60 No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 58 58 26 Per Data Collected Per Data Collected Per Data Collected 1 Condo 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected 8 Per Data Collected Per Data Collected No No No 6 24 6 Mos LIBOR 11 8 1 8 14 8 No Per Data Collected Per Data Collected 1 Purchase Primary Residence Full Doc 80 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 5 Yr. IO ARM Per Data Collected Per Data Collected Per Data Collected 24 No No 60 No 6 24 6 Mos LIBOR 1 1 No Per Data Collected Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 80 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Balloon Per Data Collected Per Data Collected Per Data Collected 36 No No Yes No Per Data Collected 1 Purchase Primary Residence Full/Alt. Doc 80 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2 Yr. ARM IO Per Data Collected Per Data Collected Per Data Collected 24 No No 60 No 6 24 6 Mos LIBOR No Per Data Collected Per Data Collected 1 Refi Cash Out Investment Property Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 48 No No No 6 24 6 Mos LIBOR No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 2 2 Family 30 Yr. Balloon Per Data Collected Per Data Collected Per Data Collected 60 No No Yes No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 40 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2 Yr. ARM IO Per Data Collected Per Data Collected Per Data Collected 12 No No 60 No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 94 94 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 15 Yr. Balloon Per Data Collected Per Data Collected Per Data Collected 12 No No Yes No Per Data Collected Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 38 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Attached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 95 95 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Stated Income 80 43 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2 Yr. ARM IO Per Data Collected Per Data Collected Per Data Collected No No 60 No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 43 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Stated Income Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2 Yr. ARM IO Per Data Collected Per Data Collected Per Data Collected No No 60 No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 94 94 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 PUD 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No Yes 6 24 6 Mos LIBOR 6 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Balloon Per Data Collected Per Data Collected Per Data Collected 36 No No Yes No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 60 No No Yes 6 24 6 Mos LIBOR No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 98 98 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 95 95 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Purchase Primary Residence Stated Income 80 44 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No Yes 6 36 6 Mos LIBOR No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 2 2 Family Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 31 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 81 81 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected No No No 6 25 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 43 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 50 Per Data Collected Per Data Collected Per Data Collected 1 PUD Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 95 Per Data Collected Per Data Collected Per Data Collected 1 PUD 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 12 No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 95 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 36 6 Mos LIBOR 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 PUD Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Investment Property Full Doc 0 0 Per Data Collected Per Data Collected Per Data Collected 2 2 Family 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Semi-detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 22 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 80 80 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 87 87 49 Per Data Collected Per Data Collected Per Data Collected 2 2 Family 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Purchase Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 36 6 Mos LIBOR 8 1 1 No Per Data Collected Per Data Collected 1 Purchase Primary Residence Full Doc 46 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected No No No 6 36 6 Mos LIBOR 8 1 1 No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 47 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Purchase Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Investment Property Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 84 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 68 68 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Balloon Per Data Collected Per Data Collected Per Data Collected 60 No No Yes No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 42 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 5/1 or 5/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 60 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected 9 Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 80 80 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 PUD Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected 9 Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 PUD 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 41 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Attached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 40 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Investment Property Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Purchase Primary Residence Full Doc 85 85 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Attached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Investment Property Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 3 3 Family 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Condo Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Attached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 2 2 Family 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 2 2 Family Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 40 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 2 2 Family Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 60 Yes No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 10 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Attached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 60 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 80 80 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 2 2 Family 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 91 91 48 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 36 Yes No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected 12 Per Data Collected Per Data Collected 60 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 80 80 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 60 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 12 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 20 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 1 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 25 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 60 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Rate Rollback Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 15 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 0 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 24 No No No No Per Data Collected 1 Purchase Primary Residence Full Doc 78 78 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 43 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Purchase Primary Residence Full Doc 80 90 42 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 85 85 32 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached Other Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Purchase Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected Per Data Collected 1 Purchase Primary Residence Full Doc 44 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 45 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Purchase Primary Residence Full Doc 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected No No No 6 36 6 Mos LIBOR No Per Data Collected Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 95 95 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 95 95 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 3/1 or 3/6 Mos Arm Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 36 6 Mos LIBOR No Per Data Collected 1 Purchase Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 24 No No No 6 24 6 Mos LIBOR 1 1 No Per Data Collected Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 95 95 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 80 80 50 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected 7 Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 12 No No No 6 36 6 Mos LIBOR 1 1 No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 80 80 Per Data Collected Per Data Collected Per Data Collected 1 Manufactured Home 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 60 No No No No Per Data Collected 1 Refi Rate/Term Primary Residence Full Doc 80 0 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 2/1 or 2/6 Mos ARM Per Data Collected Per Data Collected Per Data Collected 36 No No No 6 24 6 Mos LIBOR 1 1 No #N/A Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 73 73 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No Per Data Collected 1 Refi Cash Out Primary Residence Full Doc 90 90 Per Data Collected Per Data Collected Per Data Collected 1 Single Family Detached 30 Yr. Fixed Per Data Collected Per Data Collected Per Data Collected 36 No No No No
